DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a low position” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “a low position” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How “low” must the discharge hole be located in order to be at “a low position?” Against what object, position, height, etc. is the position measured so as to determine whether or not it is “low?” Are not all points along the “bottom wall” of the water pan “low” relative to the rest of the device?
In view of FIG. 2 and Applicant’s specification, “a low position” appears to refer to the fact that the bottom surface of the pan is sloped and the discharge hole is positioned adjacent to a point on the pan that is lower than other points of the pan. Under the broadest reasonable interpretation, the term will be interpreted as such – meaning a position on the pan that is lower than other points of the pan. Claims 2-3 and 5-8 are rejected due to their dependence from claim 1. Claim 10 is rejected due to its dependence from claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breingan et al. (U.S. Pub. No. 2018/0308718 A1).
Regarding claim 1, Breingan discloses a processing apparatus comprising:
a chuck table for holding a workpiece (FIG. 1B: 140, see paragraph 0109);
processing means for processing said workpiece held on said chuck table (FIG. 1: 135, see paragraph 0108) and supplying a processing water to said workpiece (see paragraph 0108); and
a water pan fixed to a bottom of said processing apparatus for receiving said processing water as a water leaked (FIG. 1C: 160, see paragraph 0115), said water pan including a bottom wall having a low position (FIG. 1C: bottom of 160) and a discharge hole at said low position (see paragraph 0115 - 160 includes drain outlets that allow collected water to be routed away),
wherein said water leaked is collected at said low position and discharged through said discharge hole (see paragraph 0115-0117).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (U.S. Pub. No. 2015/0158137 A1).
Regarding claim 1, Mori discloses a processing apparatus comprising:
a chuck table for holding a workpiece (FIG. 2: 3, see paragraph 0057);
processing means for processing said workpiece held on said chuck table (FIG. 2: 4, see paragraph 0060) and supplying a processing water to said workpiece (see paragraph 0064); and
a water pan fixed to a bottom of said processing apparatus for receiving said processing water as a water leaked (FIG. 2: 5, see paragraph 0064), said water pan including a bottom wall having a low position (FIG. 2: bottom surface of 5) and a discharge hole at said low position (FIG. 2: 527, see paragraph 0067),
wherein said water leaked is collected at said low position and discharged through said discharge hole (see paragraph 0067).
Regarding claim 9, Mori discloses a processing apparatus comprising:
a chuck table for holding a workpiece (FIG. 2: 3, see paragraph 0057);
processing means for processing said workpiece held on said chuck table (FIG. 2: 4, see paragraph 0060) and supplying a processing water to said workpiece (see paragraph 0064); and
a water pan fixed to a bottom of said processing apparatus for receiving said processing water as a water leaked (FIG. 2: 5, see paragraph 0064),
said water pan including a bottom wall having a low position (FIG. 2: bottom surface of 5), a discharge hole at said low position (FIG. 2: 527, see paragraph 0067), and plurality of walls extending from said bottom wall and forming a plurality of corners (FIG. 2: 5 has walls surrounding bottom surface), wherein said low position and said discharge hole are located at one of said corners (FIG. 2: 527 located in one of the corners), and wherein said water leaked is collected at said low position and discharged through said discharge hole (see paragraph 0067).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Pub. No. 2015/0158137 A1) in view of Huang et al (U.S. Patent No. 6,119,736 B2).
Regarding claim 2, Mori is silent in regard to a plurality of legs provided at the bottom of said processing apparatus; said water pan being fixed through said legs to the bottom of said processing apparatus.
Huang discloses a plurality of legs provided at the bottom of said processing apparatus; said water pan being fixed through said legs to the bottom of said apparatus (FIG. 1: water pan 18 fixed to the rest of the apparatus through lets 40, see col. 4, line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of Mori so as render the apparatus mobile (see col. 4, line 44).
Claim 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Pub. No. 2015/0158137 A1) in view of Choi et al. (U.S. Pub. No. 2006/0081014 A1) and Huang et al (U.S. Patent No. 6,119,736 B2).
Regarding claim 3, Mori is silent in regard to a water leakage sensor for detecting the leakage of said processing water, wherein said bottom wall of said water pan is inclined with respect to a horizontal plane so that said water leaked to said water pan is collected at said low position set on said bottom wall of said water pan, said water leakage sensor being provided at said low position to detect said processing water collected at said low position.
Choi discloses a water leakage sensor for detecting the leakage of said processing water (FIG. 2: 70, see paragraph 0063), wherein said bottom wall of said water pan is inclined with respect to a horizontal plane so that said water leaked to said water pan is collected (see paragraph 0065), said water leakage sensor being provided at the position where the water collected to detect said processing water collected at that position (see paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of Mori so as to sense when water is gathered in the pan in order to drain the water (see paragraphs 0074-0076).
The combination is silent in regard to the sensor being provided at said low position where the discharge hole is located.
Huang discloses the discharge hole located at said low position at the bottom of the incline where water is collected (FIG. 1: 38, see col. 5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang to the teachings of the combination so as to facilitate draining of the water collected in the pan (see col. 4, line 60). 
Regarding claim 8, Mori is silent in regard to a water leakage sensor. 
Choi discloses a water leakage sensor for detecting the leakage of said processing water (FIG. 2: 70, see paragraph 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of Mori so as to sense when water is gathered in the pan in order to drain the water (see paragraphs 0074-0076).
Choi discloses positioning the water leakage center at the bottom of the inclined pan. However, the combination is silent in regard to the sensor positioned adjacent to the discharge hole.
Huang discloses Huang discloses the discharge hole located at said low position at the bottom of the incline where water is collected (FIG. 1: 38, see col. 5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang to the teachings of the combination so as to facilitate draining of the water collected in the pan (see col. 4, line 60). Examiner notes that applying the teachings of Huang to the combination of Choi and Mori would lead one of ordinary skill in the art to position the discharge hole of Mori at the bottom level of the pan as taught by Huang. Then, in positioning the water leakage sensor as taught by Choi it would be positioned at the bottom level as well, which would be adjacent to the discharge hole as claimed. 
Regarding claim 10, Mori is silent in regard to a water leakage sensor. 
Choi discloses a water leakage sensor for detecting the leakage of said processing water (FIG. 2: 70, see paragraph 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of Mori so as to sense when water is gathered in the pan in order to drain the water (see paragraphs 0074-0076).
Choi discloses positioning the water leakage center at the bottom of the inclined pan. However, the combination is silent in regard to the sensor positioned adjacent to the discharge hole.
Huang discloses Huang discloses the discharge hole located at said low position at the bottom of the incline where water is collected (FIG. 1: 38, see col. 5, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Huang to the teachings of the combination so as to facilitate draining of the water collected in the pan (see col. 4, line 60). Examiner notes that applying the teachings of Huang to the combination of Choi and Mori would lead one of ordinary skill in the art to position the discharge hole of Mori at the bottom level of the pan as taught by Huang. Then, in positioning the water leakage sensor as taught by Choi it would be positioned at the bottom level as well, which would be adjacent to the discharge hole as claimed. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Pub. No. 2015/0158137 A1) in view of Kim et al. (U.S. Patent No. 9,127,395 B2).
Regarding claim 5, Mori discloses said water pan includes a front wall, side walls, and a rear wall extending from said bottom wall (FIG. 2: pan 5 includes a bottom surface and four walls), said side walls and said rear wall forming four corners and defining an interior space (FIG. 2: corners of 5).
Mori is silent in regard to said water pan including a boss positioned at each of said four corners and in said interior space.
Kim discloses a water pan including a boss positioned at each of said four corners and in said interior space (FIG. 2A: 350, see col. 5, line 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Mori so as to provide a coupling structure for legs to attach to the apparatus (see col. 5, line 53).
Regarding claim 6, Mori, as modified by Kim, discloses a plurality of legs, one of said legs is inserted through each of said bosses and secured to said bottom of said processing apparatus (see col. 5, lines 50-55).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. Pub. No. 2015/0158137 A1) in view of Kim et al. (U.S. Patent No. 9,127,395 B2) as applied to claim 6 above, and further in view of Kim et al. (U.S. Pub. No. 2005/0172678 A1, referred to herein as ‘678).
Regarding claim 7, the combination is silent in regard to the legs comprising a threaded portion and a nut threaded onto said legs.
‘678 discloses each of said legs includes a threaded portion and a nut is threaded onto said threaded portion of said legs, wherein each said nut threadingly engages said water pan to move said water pan against said bottom of said processing apparatus (FIG. 2: 221, see paragraph 0038-0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of ‘678 to the teachings of the combination so as to prevent the leg from moving (see paragraph 0044).
Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of new references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819